EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on November 20, 2020.
2.	Claims 1-6, 8-14, and 16-22 are pending in the case; Claims 1, 17, and 20 are independent claims; Claims 7 and 15 are canceled; Claims 21 and 22 are new claims.

Allowable Subject Matter
3.	Claims 1-6, 8-14, and 16-22 are allowed.
With respect to independent Claim 1 (and similarly, independent Claims 17 and 20), as discussed in the Remarks filed on November 20, 2020 (see pgs. 10-11), the prior art of record does not appear to disclose or suggest the following combination of steps/features as recited in Claim 1:
produce target mockup data by converting the elements identified in the first user interface layout into elements of a second user interface layout, the second user interface layout complying with the second plurality of rules, while maintaining the parent-child relationship between the elements identified in the first user interface layout.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179